ACCEPTED
                                                                                  01-15-00362-CV
                                                                       FIRST COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                            6/26/2015 12:44:24 PM
                                                                            CHRISTOPHER PRINE
                                                                                           CLERK

                            NO. 01-15-00362-CV

                                                                 FILED IN
                          In the First Court of Appeals   1st COURT OF APPEALS
                                                              HOUSTON, TEXAS
                                                          6/26/2015 12:44:24 PM
                                Houston, Texas
                                                          CHRISTOPHER A. PRINE
                                                                   Clerk



                             JEFF LEWIS, APPELLANT

                                       v.

    AURORA LOAN SERVICES, AND MORTGAGE ELECTRONIC REGISTRATION
                          SYSTEMS, APPELLEES


                   APPEAL FROM CAUSE NO. D-1-GN-11-000618
                 201ST DISTRICT COURT OF TRAVIS COUNTY, TEXAS
                           HON. ORLINDA L. NARANJO

 APPELLANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME
                    TO FILE BRIEF


Stephen Casey
Texas Bar No. 24065015
                                                        ORAL
CASEY LAW OFFICE, P.C.                                ARGUMENT
595 Round Rock West Drive                             REQUESTED
Suite 102
Round Rock, Texas 78681
Telephone: 512-257-1324
Fax: 512-853-4098
stephen@caseylawoffice.us

Counsel for Appellant
Jeff Lewis




                                        i
                           GROUNDS FOR MOTION

1. Appellant’s Brief is due to be filed in Court on June 29, 2015.

2. Appellant’s counsel has four (4) briefs coming due within a 2-week time frame.
   Counsel is in need of more time to adequately draft and file Appellant’s Brief.

3. Appellant is asking for a 30-day extension.

4. This is Appellant’s first request for an extension.

                                      PRAYER

For the foregoing reasons, Appellant prays the Court will grant the motion.



                                        Respectfully submitted,


                                           /s/ Stephen Casey

                                        Stephen Casey
                                        Texas Bar No. 24065015

                                        595 Round Rock West Drive, Suite 102
                                        Round Rock, Texas 78681
                                        Telephone: 512-257-1324
                                        Fax: 512-853-4098
                                        stephen@caseylawoffice.us




                      CERTIFICATE OF CONFERENCE
      I hereby certify that I have conferenced with opposing counsel, Daniel P.
Tobin, via e-mail on June 25, 2015. Opposing counsel is unopposed to the Motion
for Extension of Time to File Appellant’s Brief.




                                           1
                                      /s/Stephen Casey


                         CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing motion has
been served on Friday, June 26, 2015, on the following via electronic transmission:


      Jared Pace
      Daniel P. Tobin
      J. Garth Fennegan
      SettlePou, PC
      3333 Lee Parkway
      8th Floor
      Dallas, TX 75219




                                      /s/ Stephen Casey




                                         2